Deck, J.
i. arbitraJurisdiction of justice. I. A justice of the peace has jurisdiction to render a judgment on an award of arbitrators, where, by agreement of the parties to the arbitration, judgment is so to be rendered thereon, and where the amount of the award does not exceed the sum limiting the jurisdiction of the justice to render judgment by consent.. Van Horn v. Bellar, 20 Iowa, 255.
*32\oN'ud?mont on award. *31II. An appeal from a justice of the peace to .the Dis*32trict Court, “ brings up a cause for trial on the merits, an<^ ^or 110 °^ier purpose.” JRev. § 3932. If the appeal may be taken from a judgment on an award, the merits of the case must be tried thereon in the District Court. But this cannot be done. The only power to be exercised by a court reviewing an award is to render judgment thereon, or to reject the same for any sufficient reason, or recommit it for rehearing to the arbitrators (§ 3687). No trial of the cause upon its merits can be had in the court to which the award is returned, and of course no such trial can be had upon appeal. The justice, upon a proper showing, can reject an award, or commit the cause for a rehearing to the arbitrators. If he fails so to do upon a proper showing, or does so without cause, his action may be reviewed, and errors committed by him may be corrected, by writ of error from the District Court. The justice, being authorized by law to receive and render judgments upon awards of arbitrators, has the same power, and no other, in regard to them, and must be governed by the same rules in his action upon them which are provided-for other courts in like cases.
Errors of the justice in such cases are reviewed and corrected as errors of law in other adjudications in justices’ courts. The only method pointed out by the statute for that purpose, is the proceeding upon writ of error. The right of appeal does not exist unless by statute, and is not so given in cases of arbitration.
The cases in this court cited by appellant’s counsel, do not sustain the rule for which they contend. In Woodward v. Atwater (3 Iowa, 62), an appeal from the judgment of a justice on an award of arbitrators was entertained in the District Court, and the cause was appealed to this court. But no point was made or decided as to the right of appeal. The other eases cited are not in point.
*33The judgment of the District Court dismissing the appeal is therefore
Affirmed.